By the Court.

Warner, J.
delivering the opinion.
[1.] The equity of the complainants’ bill rests upon two grounds: First, the collusion between Holt and the administrator of Thomas Davis ; second, that the creditors of Thomas Davis, deceased, cannot be parties to the bill filed by Holt against Joseph Davis, the administrator, to have the money remaining to his credit in bank, paid over to his demand, as the accommodation acceptor of Thomas Davis, which, in view of the peculiar character of Joseph Davis’ answer, it is important for the protection of their rights as creditors,, that they should be heard. The answer, it is true, denies all collusion, yet the fact stands out prominently on the face of the record, that Joseph Davis, the administrator, manifests a strong bias in favor of Holt, the complainant, in the original bill. It is said that the Court, on the trial of the last named bill, will be bound to protect the rights of all the creditors; but we think their rights will be much better protected when'they have an opportunity of being heard before the Court, than they would on the trial of Holt’s bill against Davis, when they could not be heard. Although it is' a general rule, that on the coming in of the answer, plainly and distinctly denying all the facts and circumstances upon which the equity of the bill is based, the Court will dissolve the injunction; yet, in some particular cases, the Court will continue the injunction, though the defendant has fully answered the equity set up. The granting and continuing of the process must always rest in sound discretion, to be governed by the nature of the case. Hemphill vs. Ruckersville Bank, 3 Kelly, 445, and cases there cited. The discretion of the Chancellor in refusing to dissolve the injunction in this case was, in our judgment, properly exercised, for the very satisfactory reasons which he has given in his opinion accompanying the record before us.
Let the judgment of the Court below be affirmed.